Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 11/06/2019.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 unpatentable over Rahman et al. (US 2018/0034519) in view of Chang et al. (US 2019/0068266).

Regarding claim 1, Rahman discloses a data transmission method, comprising: 
determining, by a terminal device, a reporting type of channel state information (CSI) [¶ 134; calculates/determines a CSI (including PMI, RI, and CQI) of one of the two types: non-precoded (NP) CSI-RS and beamformed (BF) CSI-RS]; and 
sending, by the terminal device, CSI of N beams to a network device based on the reporting type and a codebook parameter [¶ 182; reporting /sending CSI derived using the proposed LC codebook either periodically on PUCCH or aperiodically using PUSCH depending on LC codebook parameters or CSI components comprising S1 and S2], wherein the codebook parameter indicate a quantity N of the currently reported beams, and N is an integer greater than or equal to 1 [¶ 180; if the UE is configured with B=2 (i.e., 2 beams for LC) in the LC codebook, then the UE reports S1 and S2 using PUCCH Format 2 or 3 or both].
Although, Rahman discloses all aspect set forth above, but does not explicitly disclose wherein the reporting type indicates a relationship between CSI of a beam that is currently reported by the terminal device and CSI of a beam that is previously reported by the terminal device in a current reporting period.
However, Chang discloses wherein the reporting type indicates a relationship between CSI of a beam that is currently reported by the terminal device and CSI of a beam that is previously reported by the terminal device in a current reporting period [¶¶ 83, 159; wherein the one or more CSI reports (Class A report or Class B report) comprises a first CSI report that indicates the one or more eigenvectors with a reporting period of T1 subframes/(previously reported) and a second CSI report that indicates the co-phase with a reporting period of T2 subframes (currently reporting)]. 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the reporting type indicates a relationship between CSI of a beam that is currently reported by the terminal device and CSI of a beam that is previously reported by the terminal device in a current reporting period” as taught by Chang in the system of Rahman, so that it would amplify the received signals and provide the amplified versions of the received signals to the RF circuitry 106 for further processing [see Chang; ¶ 36].

Regarding claim 2, the combined system of Rahman and Chang discloses the method according to claim 1.
Chang further discloses wherein the reporting type is any one of the following types:a second type that indicates the currently reported CSI is incremental information of the CSI of the beam that is previously reported [¶ 68; Class B based beam information feedback can be employed wherein Class A CSI-RS can be used, for Class A FD-MIMO, if the port number increases up to 32, the complexity at the UE can be greatly increased for codebook searching due to both a larger codebook size and channel dimension].

Regarding claim 3, the combined system of Rahman and Chang discloses the method according to claim 1.
Rahman further discloses wherein before the sending, by the terminal device, CSI of N beams to the network device based on the reporting type and the codebook parameter, the method further comprises: 
determining, by the terminal device, the codebook parameter [¶¶ 146-147; values of N.sub.1 is configured with the higher-layer parameters codebook-Config-N1 (see Table 3]; and 
determining, by the terminal device, the currently reported N beams based on the reporting type and the codebook parameter [¶ 160; for SB selection of B out of L beams based on an oversampled DFT codebook (1D or 2D depending on the antenna port layouts), and the basis matrix B comprises of one of Basis 0-3 as mentioned above; and a WB B value, where 1.ltoreq.B.ltoreq.L].

Regarding claims 9, 10, and 11, the claims recite the terminal device comprising: a processor  and a transceiver (see Rahman; Fig. 3, user equipment (UE) comprising: processor 340 and RF transceiver 310) configured to perform the functions of a data transmission method recited as in claims 1, 2, and 3 respectively; therefore, claims 9, 10, and 11 are rejected along the same rationale that rejected in claims 1, 2, and 3 respectively.

Regarding claim 17, the claim recites a chip comprising: at least one processor to read instruction store in a memory (see Rahman; Fig. 4B, ¶ 109; receive path circuitry 450 comprising comprises down-converter (DC) 455, remove cyclic prefix block 460, serial-to-parallel (S-to-P) block 465, Size N Fast Fourier Transform (FFT) block 470, parallel-to-serial (P-to-S) block 475, and channel decoding and demodulation block 480) to perform the functions of a data 

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 unpatentable over Rahman et al. (US 2018/0034519) in view of Chang et al. (US 2019/0068266), and further in view of TANG et al. (US 2021/0076246).

Regarding claim 5, the combined system of Rahman and Chang discloses the method according to claim 1, but does not explicitly disclose wherein the determining, by the terminal device, the reporting type of CSI comprises: 
determining, by the terminal device, the reporting type based on a downlink channel state ; and
 the method further comprises: 
sending, by the terminal device to the network device based on the reporting type, a flag bit that indicate the reporting type.
However, TANG discloseswherein the determining, by the terminal device, the reporting type of CSI comprises: 
determining, by the terminal device, the reporting type based on a downlink channel state [¶ 117; determining, by the first terminal device, according to the information about the type for reporting the CSI, a type for transmitting the CSI of the first terminal device to the network device based on the downlink control information]; and
 the method further comprises: 
sending, by the terminal device to the network device based on the reporting type, a flag bit that indicate the reporting type [¶ 131; sending a bit in the bit sequence for triggering reporting of the CSI is used to indicate whether each of a plurality of terminal devices reports the CSI].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the determining, by the terminal device, the reporting type of CSI comprises: determining, by the terminal device, the reporting type based on a downlink channel state ; and the method further comprises: sending, by the terminal device to the network device based on the reporting type, a flag bit that indicate the reporting type” as taught by Tang in the combined system of Rahman and Chang, so that it would used to indicate whether each of the plurality of terminal devices reports the CSI between each of the terminal devices and the network device [see Tang; ¶ 7].

Regarding claim 7, the combined system of Rahman and Chang discloses the method according to a claim 2, wherein before the sending, by the terminal device, CSI of N beams to the network device based on the reporting type and the codebook parameter, but does not explicitly disclose the method further comprises: 
when the reporting type is the first type or the second type, receiving, by the terminal device, the codebook parameter sent by the network device.
However, TANG discloses the method further comprises: when the reporting type is the first type or the second type, receiving, by the terminal device, the codebook parameter sent by the network device [¶¶ 114, 117; the network device may transmit, before the CSI is measured by the plurality of terminal devices, the transmission mode hypothesis information to the plurality of terminal devices via a high-level signaling; wherein the downlink control information includes the information about the type for measuring the CSI].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “when the reporting type is the first type or the second type, receiving, by the terminal device, the codebook parameter sent by the network device” as taught by Tang in the combined system of Rahman and Chang, so that it would used to indicate whether each of the plurality of terminal devices reports the CSI between each of the terminal devices and the network device [see Tang; ¶ 7].

Regarding claims 13 and 15, the claims recite the terminal device to perform the functions of a data transmission method recited as in claims 5 and 7 respectively; therefore, claims 13 and 15 are rejected along the same rationale that rejected in claims 5 and 7 respectively.

Claims 6 and 14 are rejected under 35 U.S.C. 103 unpatentable over Rahman et al. (US 2018/0034519) in view of Chang et al. (US 2019/0068266), and further in view of TANG et al. (US 2021/0076246), and further in view of PARK et al. (US 2018/0343046).

Regarding claim 6, the combined system of Rahman and Chang discloses the method according to claim 2, but does not explicitly disclose wherein the determining, by the terminal device, the reporting type of CSI comprises: when the reporting type is the first type or the second type, receiving, by the terminal device, a flag bit sent by the network device, wherein the flag bit is used to indicate the reporting type.
However, TANG discloses when the reporting type is the first type or the second type, receiving, by the terminal device, a flag bit sent by the network device, wherein the flag bit is used to indicate the reporting type [¶ 131; receiving a bit in the bit sequence for the information about the type for reporting the CSI is used to indicate a type for the apparatus to report the CSI]; 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “when the reporting type is the first type or the second type, receiving, by the terminal device, a flag bit sent by the network device, wherein the flag bit is used to indicate the reporting type” as taught by Tang in the combined system of Rahman and Chang, so that it would used to indicate whether each of the plurality of terminal devices reports the CSI between each of the terminal devices and the network device [see Tang; ¶ 7].
The combined system of Rahman, Chang, and Tang does not explicitly discloses determining, by the terminal device, the reporting type based on the flag bit.
However, PARK discloses determining, by the terminal device, the reporting type based on the flag bit [¶ 490; when K>1, determining the CSI reporting for Class B based on a set K value and may be set to a maximum of 3 bits].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “when the reporting type is the first type or the second type, receiving, by the terminal device, the codebook parameter sent by the network device” as taught by PARK in the combined system of Rahman, Chang, and [see PARK; ¶ 20].

Regarding claim 14, the claim recites the terminal device to perform the functions of a data transmission method recited as in claim 6; therefore, claim 14 is rejected along the same rationale that rejected in claim 6.

Allowable Subject Matter
Claims 4, 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469